DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the AFCP 2.0 request filed on December 15, 2021.
Claim 17 is cancelled.
Claim 21 is added.
Claims 1-16 and 18-21 are currently pending and have been examined.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-24 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.” Id. An exception to this rule is where “means for” language is used. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Deng et al. (US 2018/0253759), Ouyang (US 2019/0082220), and Choudhary et al. (US 2019/0385043).  
The prior art of record discloses a conventional system and method for leveraging usage data of an online resource when estimating future user interaction with the online resource. 
The prior art of record, however, does not teach at least these elements of claims 1, 8, and 14: 
transmit, by a web browser executing on a first processor of the plurality of processors to a web server executing on a second processor of the plurality of processors, a hypertext transfer protocol (HTTP) request for a web page at a first uniform resource identifier (URI); 
receive, by the web browser from the web server via a network, the web page at the first URI, a master machine learning (ML) model, and metadata of a plurality of candidate advertisements to display in the web browser with the web page, the plurality of candidate advertisements determined by the web server based on the master model, the master ML model comprising a plurality of features trained based on training data for a plurality of users; 
generate a client ML model by training the master ML model based on training data stored by the web browser describing prior interactions between one or more users of the web browser and a plurality of previously displayed advertisements, wherein the training data stored by the web browser comprises browsing data and data describing a client device including the first processor, wherein training the master ML model to generate the client ML includes removing a first feature of the plurality of features of the master ML model based on a determination that the first feature is not relevant in determining whether advertisements will be clicked, wherein the trained client ML model includes a 2Appl. No. 16/454,375Docket No.: 1988.0263 plurality of features, wherein the plurality of features of the client ML model 
convert, by the web browser, one or more data types of the client ML model from a first format to a second format, the second format having a storage requirement that is less than a storage requirement of the first format; 
process, by the client ML model executing in the web browser, the received metadata of the plurality of candidate advertisements; 
determine, by the client ML model based on the processing, a first candidate advertisement of the plurality of candidate advertisements to display in the web browser with the received web page; 
receive, by the web browser from a second URI, the first candidate advertisement of the plurality of candidate advertisements; and 
output, by the web browser, the received web page and the first candidate advertisement for display on a display device.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally a web browser does not convert data types of the generated client model from a first format to a second format, wherein the second format has a storage requirement that is less than the storage requirement of the first format.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621